          Case
           r
               1:21-cr-00351-CM Document 1 Filed 05/25/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                        X


 UNITED STATES OF AMERICA                    SEALED INDICTMENT

              -   V .   -


 RASHAWN ASSANAH ,                          2lCRIM 35 1
              Defendant .

                                        X

                                  COUNT ONE
                                 (Conspiracy )

     The Grand Jury charges :

     1.      The charges set forth herein arise from a scheme

whereby RASHAWN ASSANAH , the defendant , while employed as a

correction officer (" CO " ) by the New York City Department of

Correct i on (" DOC " ) , smuggled co n traband into a DOC jail , in

exchange for cash bribes .

     2.      Specifically , from at least in or about November 2020

up through and including in or about February 2021 , RASHAWN

ASSANAH , the defendant , introduced or attempted to introduce a

cellphone , a large quantity of cigarettes , and other contraband

to an inmate (" Inmate - 1 " ) in the Robert N. Davoren Center

(" RNDC " ) , a DOC jail located on Rikers Island in New York .         In

return , ASSANAH received cash payments from the spouse of

Inmate - 1 (" Spouse -1" ) and other i ndividuals .
           Case 1:21-cr-00351-CM Document 1 Filed 05/25/21 Page 2 of 9




      3.      In or about December 2020 , Inmate - 1 placed a series of

telephone calls to Spouse-1 in which Inmate - 1 instructed Spo u se-

1 to send payments and particular messages to the Cash App

account belonging to RASHAWN ASSANAH , the defendant. Cash App is

a smartphone application that permits users to transfer funds

and accompanying messages .

      4.      In or about December 2020 , various other individuals

sent Cash App payments to RASHAWN ASSANAH , the defendant , on

behalf of Inmate - 1 , and included Inmate - l ' s nickname in their

payment messages.

      5.      Between in or about November 2020 and February 2021 ,

RASHAWN ASSANAH , the defendant , introduced a cellphone into the

RNDC for Inmate - 1 .

      6.      On or about February 26 , 2021 , RASHAWN ASSANAH , the

defendant , attempted to smuggle cigarettes and an Allen wrench

into the RNDC for Inmate - 1 , in exchange for a cash bribe .

     7.       In total , RASHWAN ASSANAH , the defendant , received

over $7 , 500 from Spouse - 1 and other individuals , in exchange for

introducing contraband into the RNDC for Inmate - 1 .

     8.       At all times re l evant to this Indictment , RASHWAN

ASSANAH , the defendant , was employed as a CO at the RNDC . The

primary duty of COs is to ensure the care , custody , and control

of the inmate population of the DOC . In connection with this

duty , such officers participate in inspections and searches of

                                        2
              Case 1:21-cr-00351-CM Document 1 Filed 05/25/21 Page 3 of 9




inmates and DOC facilities , and are tasked with , among other

things , ensuring that contraband is not brought into the RNDC .

DOC employees , including ASSANAH , receive training on employee

rules and regulations , which prohibit employees from , among

other things , entering into transactions with inmates and

providing inmates with contraband .

                               Statutory Allegations

         9.      From at least in or about November 2020 up through and

including in or about February 2021 , in the Southern District of

New York and elsewhere , RASHAWN ASSANAH , the defendant , and

others known and unknown , willfully and knowingly did combine ,

conspire , confederate , and agree together and with each other to

commit offenses against the United States , to wit :             (1) bribery ,

in violation of Title 18 , United States Code , Sections

666(a) (1) (B) and 666(a) (2) ; and (2) honest services wire fraud ,

in violation of Title 18 , United States Code , Sections 1343 and

1346 .

         10 .    It was a part and an object of the conspiracy that

RASHAWN ASSANAH , the defendant , being an agent of a government

agency that received , in a one - year period , benefits in excess

of $10 , 000 under a Federal program involving a grant , contract ,

subsidy , loan , guarantee , insurance , and other form of Federal

assistance , to wit , the DOC , corruptly would and did solicit and

demand for the benefit of a person , and accept and agree to

                                           3
            Case 1:21-cr-00351-CM Document 1 Filed 05/25/21 Page 4 of 9




accept , something of value from a person , intending to be

influenced and rewarded in connection with a business ,

transaction , and series of transactions of such government

agency involving something of value of $5 , 000 and more , in

violation of Title 18 , United States Code , Section 666(a) (1) (B)

         11 .   It was further a part and an object of the conspiracy

that RASHAWN ASSANAH , the defendant , willfully and knowingly ,

having devised and intending to devise a scheme and artifice to

defraud , and to deprive his employer of the right to his honest

services , would and did transmit and cause to be transmitted by

means of wire , radio , and television communication in interstate

and foreign commerce , writings , signs , signals , pictures , and

sounds , for the purpose of executing such scheme and artifice ,

in violation of Title 18 , United States Code , Sections 1343 and

1346 .

                                    Overt Act

         12 .   In furtherance of said conspiracy and to effect the

illegal objects thereof , the following overt act, among others ,

was committed in the Southern District of New York and

elsewhere :

                a.   On or about February 26 , 2021 , RASHAWN ASSANAH ,

the defendant , attempted to smuggle cigarettes and an Allen

wrench into the RNDC for Inmate - 1 , in exchange for a cash bribe.

                 (Title 18 , United States Code , Section 371 . )

                                         4
           Case 1:21-cr-00351-CM Document 1 Filed 05/25/21 Page 5 of 9




                                   COUNT TWO
                                   (Bribery)

      The Grand Jury further charges :

      13 .    The allegations contained in paragraphs 1 through 8 of

this Indictment are repeated and realleged as if fully set forth

herein .

      14 .    From at least in or about November 2020 up through and

including in or about February 2021 , in the Souther n District of

New York and elsewhere , RASHAWN ASSANAH , the defendant , being an

agent of a government agency that received , in a one - year

period , benefits in excess of $10 , 000 under a Federal program

involving a grant , contract , subsidy , loan , guarantee ,

insurance , and other form of Federal assistance , to wit , the

DOC , corruptly solicited and demanded for the benefit of a

person , and accepted and agreed to accept , a thing of value from

a person , intending to be influenced and rewarded in connection

with a business , transaction , and series of transactions of such

government agency involving a thing of value of $5 , 000 and more ,

to wit , ASSANAH , in his capacity as a CO employed by the DOC ,

accepted and agreed to accept cash payments from Spouse - 1 and

other individuals in exchange for smuggling contraband into the

RNDC to Inmate - 1.

   (Title 18 , United States Code , Sections 666(a) (1) (B) and 2.)




                                        5
           Case 1:21-cr-00351-CM Document 1 Filed 05/25/21 Page 6 of 9




                                COUNT THREE
                        (Honest Services Wire Fraud )

      The Grand Jury further charges :

      15 .    The allegations conta ined in paragraphs 1 through 8 of

this Indictment are repeated and realleged as if fully set forth

herein .

      16 .    From at least in or about November 2020 up through and

including in or about February 2021 , in the Southern District of

New York and elsewhere , RASHAWN ASSANAH , the defendant ,

willfully and knowingly , having devised and intending to devise

a scheme and artifice to defraud , and to deprive his employer of

its intangible right to his honest services , did transmit and

cause to be transmitted by means of wire , radio , and television

communication in interstate and foreign commerce , writings ,

signs , signals , pictures , and sounds for the purpose of

executing such scheme and artifice , to wit , ASSANAH , in his

capacity as a CO employed by the DOC , accepted and agreed to

accept cash payments from Spouse - 1 and other individuals in

exchange for smuggling contraband into the RNDC to Inmate-1 , and

facilitated those exchanges through telephone calls in

interstate commerce .

   (Title 18 , United States Code , Sections 1343 , 1346 , and 2 . )




                                        6
         Case 1:21-cr-00351-CM Document 1 Filed 05/25/21 Page 7 of 9




                            FORFEITURE ALLEGATIONS

      17 .   As a result of committing the offenses alleged in Counts

One   through     Three    of     this       Indictment ,     RASHAWN    ASSANAH ,    the

defendant , shall forfeit to the United States , pursuant to Title

18 , United States Code , Section 981 (a) (1) (C)                 and Title 28 United

States   Code ,   Section       2461 (c) ,     any   and    all   property ,   real   and

personal , that constitutes or is derived from proceeds traceable

to the commission of said offenses , including but not limited to

a sum of money in United States currency representing the amount

of proceeds traceable to the commission of said offenses .

                          Substitute Assets Provision

      18 .   If any of the above-described forfeitable property , as

a result of any act or omission of the defendant :

             a.   cannot be located upon the exercise of due
             diligence ;

             b.    has been transferred or sold to , or deposited
             with , a third person ;

             c.    has been placed beyond the jurisdiction of the

             Court ;

             d.    has been substantially diminished in value ; or

             e.    has been commingled with other property which

             cannot be subdivided without difficulty ;

it is the intent of the United States , pursuant to Title 21 ,

United States Code , Section             853(p) , to seek forfeiture of any




                                              7
       Case 1:21-cr-00351-CM Document 1 Filed 05/25/21 Page 8 of 9




other property of the defendant up to the value of the above

forfeitable property .

    (Title 18 , United States Code , Section 981 ; Title 21 , United
         States Code , Section 853 ; and Title 28 , United States
                          Code , Section 2461 . )




                                        AU0R£YSAUSS
                                        United States Attorney




                                    8
Case 1:21-cr-00351-CM Document 1 Filed 05/25/21 Page 9 of 9




         Form No. USA-33s-274 (Ed. 9-25-58)



            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK


               UNITED STATES OF AMERICA

                                v.

                     RASHAWN ASSANAH

                       Defendant.


                       INDICTMENT

                           21 Cr.

            (18   u.s.c.    371, 666, 1343,
                           §§
                      1346, and 2.)

                     AUDREY STRAUSS
